Citation Nr: 1825493	
Decision Date: 04/26/18    Archive Date: 05/07/18

DOCKET NO.  14-41 638	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for a disability of the spine.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Gibson







INTRODUCTION

The Veteran served on active duty from January 1998 to January 2001.

This appeal to the Board of Veterans' Appeals (Board) is from a July 2013 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

In July 2017, the Veteran had a personal hearing before the undersigned VLJ.

This appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

The Veteran's claim requires additional development.  

During his hearing, the Veteran reported that he sees a chiropractor to treat his back pain.  On remand, an effort should be made to obtain these records.  

The Veteran further reported that he developed back pain while still in service, which has persisted since that time.  He reported that he would do the work that he needed to get done, including heavy lifting, that caused pain but that he continued to work through it.  He said that he did not go to the medical clinic because it was frowned upon by his superiors.  He reported that his back periodically goes out, but is constantly uncomfortable, and he is unable to find a position that he can remain in comfortably.  Given this evidence, a VA medical examination should be conducted.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all treatment he has had for his back and neck, and make arrangements to obtain all available records.
2.  After completion of directive #1, schedule the Veteran for an appropriate examination for an opinion on whether it is as likely as not (at least 50 percent probability) that any diagnosed spinal disability is related to his service.

The examiner is first asked to examine the Veteran, including all necessary diagnostic testing, for a report on whether the Veteran has a current diagnosis of the spine.  

If there is a current disability, the examiner is then asked to provide an opinion on whether such disability is at least as likely as not related to his service.  The Veteran's records do not contain a separation examination, but that is not dispositive of the question of whether a current disability is related to service.  The examiner is therefore asked to elicit from the Veteran a detailed history of his symptoms during and since service.  His STRs do show complaints of neck pain in July 2000.  He has reported that he had pain that developed while in service and has persisted to the present.

All opinions must be accompanied by explanatory rationale.

3.  After completing all of the above, and any additional development deemed warranted, readjudicate the claim on appeal.  If the benefit on appeal remains denied, furnish the Veteran with a copy of a supplemental statement of the case (SSOC) and allow an appropriate time for response.  Thereafter, return the file to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2017).
 




